Citation Nr: 0525642	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction with post-traumatic stress disorder, currently rated 
50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1967.  His military records show that he served in 
the Republic of Vietnam and was decorated with the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran an increased 
evaluation, from 30 percent to 50 percent, for service-
connected schizophrenic reaction (undifferentiated type) with 
post-traumatic stress disorder (PTSD).  The veteran contends 
that his psychiatric disability is productive of a level of 
impairment that warrants an evaluation greater than 50 
percent.


FINDINGS OF FACT

The veteran's schizophrenic reaction with PTSD is currently 
manifested by depression, episodes of elevated anxiety, 
recurring nightmares and disturbed sleep, memory flashbacks, 
and social withdrawal, which produces occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, anxiety attacks, memory impairment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
schizophrenic reaction with PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9204, 9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA has issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
this regard, the current appeal stems from the veteran's 
application to reopen his claim for a rating increase that 
was received by VA in January 2001.  Although notice to the 
veteran was not done in this case until later in the claims 
process, the RO has nevertheless provided the veteran with 
express notice of the provisions of the VCAA as it pertains 
to the issue currently on appeal in correspondence dated in 
August 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate the claim during the course of this appeal.  In 
this regard, his private and VA psychiatric treatment and 
counseling records for the period from 2001 to 2004, as well 
as medical records pertaining to his successful claim for 
Social Security Administration (SSA) disability benefits have 
been obtained and associated with the claims file.  He has 
also been provided with a VA fee-basis examination from a 
private psychiatrist that addresses the claim at issue.  The 
Board concludes that all evidence has been adequately 
developed for purposes of adjudicating this appeal.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of the VCAA.  38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case with respect to the issue 
addressed in this decision, the Board finds that any such 
failure is harmless.  See also Therefore, the Board concludes 
that the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  In considering the severity of a disability it 
is essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will limit its review of the evidence to those 
records that pertain to the current state of the veteran's 
service-connected psychiatric disability.

The veteran was originally granted service connection for a 
psychiatric disability by rating decision dated in July 1967.  
His evaluation for his psychiatric disability fluctuated over 
the course of the years since then, ranging between as high 
as 100 percent to as low as 30 percent.  He reopened his 
claim for a rating increase for his service-connected 
schizophrenic reaction and PTSD in January 2001.  Pursuant to 
his claim, he was provided with a VA psychiatric examination 
in March 2001.  The report of this examination shows that his 
objective testing indicated that he was preoccupied with his 
non-service-connected physical disabilities and was disturbed 
by a very high level of depression.  According to the testing 
results, he might over-respond to relatively insignificant 
problems while under-responding to issues of major 
significance.  He distrusted authority figures to a point 
that approached paranoia.  He did not make contact with many 
people on an intimate basis.  He was overwhelmed by anxiety 
which was occasionally usurped by psychotic behavior.  He 
spent a great deal of effort to avoid contact with others.  
He was delusional and depressed.  

The veteran reported that he had an exaggerated startle 
response, was frequently anxious and depressed, had poor 
sleep in which he averaged approximately 5 hours of sleep per 
night, had memory problems, impaired concentration, 
anhedonia, and social isolation.  He reportedly had no 
friends.  He stated that he experienced combat-related 
nightmares nightly and had memory flashbacks of Vietnam 
during his daily waking hours.  He currently treated his 
disability with psychiatric counseling and prescriptions of 
psychotropic medication.  He reported that he was unable to 
keep a steady job since returning home from service and 
experienced conflicts with his supervisors and co-workers.  
The veteran was married to the same spouse for 22 years at 
the time of this examination and had three living children.

On mental status examination, the veteran was alert and 
oriented on all spheres and was casually dressed and groomed.  
No psychomotor disturbances were observed.  He was 
cooperative and friendly with the psychiatric examiner and 
was fair historian.  He maintained good eye contact with the 
examiner and his speech was within normal limits.  His mood 
was sad, and his affect was depressed, flat, blunted, 
constricted, and occasionally tearful.  He reported that he 
experienced hypnagogic auditory hallucinations but no 
delusional thinking.  He reported having some mild paranoia 
and watch his back a lot but did not know why.  He denied 
having any homicidal or suicidal ideation.  His knowledge 
base and ability for abstract thinking was intact.  He had 
moderate insight and minimal judgment.  The relevant 
diagnoses on Axis I were chronic mild-to-moderate PTSD; panic 
disorder; history of schizophrenic reaction.  His Global 
Assessment of Functioning (GAF) score was 55 - 60 at the time 
of the examination, with a GAF score of 65 - 70 when his 
symptoms were less fulminant.  According to the QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994), a GAF score of 55 - 60 indicated moderate psychiatric 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., few friends, conflicts 
with peers and co-workers).  A GAF score of 65 - 70 indicated 
some mild psychiatric symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social and occupational 
functioning but generally functioning pretty well and able to 
have some meaningful interpersonal relationships. 

In his commentary, the examiner stated that the veteran's 
psychiatric status met the criteria for PTSD, and that he 
also had some co-morbid physical disabilities,  including 
heart disease, which is known to have depressive-like 
symptoms and adverse sexual side effects, that most likely 
contributed to his depression and overall impaired level of 
social and occupational functioning.  The examiner believed 
that the veteran's physical disabilities and PSTD symptoms 
had a significant impact on his ability to function in a 
social and occupational setting.  The veteran appeared unable 
to work at the time of the examination.  He was deemed to be 
competent for purposes of handling his own funds.

Private hospitalization reports dated in February 2001 show 
that he was admitted for treatment of chest pain and 
shortness of breath associated with an acute myocardial 
infarction.  Approximately a week afterward, he was admitted 
again for inpatient treatment for complaints of chest pain 
and shortness of breath that were evidently non-cardiac in 
nature and associated with an anxiety attack.

In statements dated in July 2001 and June 2003 from the 
veteran's VA treating physician, his treating psychiatrist, 
his clinical social worker, and his psychiatric clinical 
nurse, these caregivers stated that the veteran, in their 
opinion, was unemployable due to a combination of symptoms 
from inoperable coronary artery disease with 100 percent 
blockage, hypertension, hypercholesteremia, diabetes, angina, 
arthritis, fibromyalgia, and PTSD. 

At a September 2002 hearing before an RO hearing officer, the 
veteran testified, in pertinent part, that he was unable to 
keep a job for longer than six months due to his psychiatric 
problems.  He reported that he experienced depression and 
anxiety attacks.  He stated that he had no close friends, was 
socially withdrawn, and seldom left his house, spending most 
of his waking day at home.  His only hobby was drawing and 
painting, but he did not engage in this hobby very often and 
only if he was in a creative mood.

In a lay witness statement dated in September 2003, the 
veteran's spouse reported that the veteran's observable PTSD 
symptoms were depression, disturbed sleep, frequent 
nightmares and memory flashbacks, irritability, short-
temperedness, episodes of social isolation, and anxiety 
attacks.

The aggregate picture of the veteran's psychiatric disability 
presented in VA outpatient counseling reports dated from 2001 
- 2004 show that PTSD was his primary Axis I diagnosis and 
was manifested by depression, insomnia, anxiety, and 
disturbed sleep.  On mental status examinations conducted 
during this period, the veteran was casually dressed and 
fairly groomed.  He displayed good eye contact with his 
caregivers and generally had a friendly and cooperative 
demeanor.  His psychomotor activity was normal, his speech 
was fluent and non-pressured, and no thought disorder, 
psychotic symptoms, or perceptual disturbance was noted.  He 
was alert and oriented on all spheres, his reality testing 
was normal, and his insight and judgment were good.  There 
was no suicidal or homicidal ideation.  The veteran's mood 
was generally depressed and his affect was dysphoric during 
most of these counseling sessions.  He indicated throughout 
his counseling sessions that he enjoyed being with his 
grandchildren and receiving visits from them, but was 
otherwise socially avoidant.

Analysis

The applicable criteria for rating schizophrenic reaction 
(undifferentiated type) with PTSD are contained in 38 C.F.R. 
§ 4.130.  Diagnostic Codes 9204 and 9411 use the same 
criteria to rate schizophrenic reaction (undifferentiated 
type) and PTSD, respectively.

Assignment of a 50 percent evaluation is warranted for 
schizophrenic reaction with PTSD when there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent evaluation is warranted for schizophrenic 
reaction with PTSD when there is objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

A 100 percent rating is warranted for schizophrenic reaction 
with PTSD when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Applying the facts of the case to the applicable regulations 
for rating psychiatric disorders, the Board finds that the 50 
percent evaluation currently assigned for schizophrenic 
reaction with PTSD adequately compensates the veteran for his 
psychiatric impairment.  The records show only one period of 
psychiatric hospitalization for an anxiety attack in February 
2001.  Since then, the records show that the veteran's 
symptoms were essentially well controlled with counseling and 
medication.  The pertinent psychiatric evidence demonstrates 
that the veteran is oriented on all spheres and is not 
homicidal, suicidal, psychotic, or delusional.  He 
experienced depression, anxiety, memory flashbacks, 
nightmares and sleep deprivation with social withdrawal.  
However, he was able to maintain his relationship with his 
spouse for over twenty years of marriage and was able to, and 
in fact enjoyed interacting with his grandchildren.  

The records indicate that the veteran was unable to work, but 
that this was not solely due to his psychiatric disability 
but was the result of his psychiatric symptoms combined with 
the occupationally impairing effects of his other non-
service-connected disabilities, including cardiovascular 
disease, arthritis, diabetes, and fibromyalgia.  The 
objective psychiatric reports indicate that his GAF scores 
during this period ranged from 55 to 70, indicating no worse 
than moderate difficulty in social and occupational 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  The objective evidence 
demonstrates that the veteran's psychiatric disability is 
manifested by flattened affect, anxiety attacks, memory 
impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, as contemplated in the criteria for a 
50 percent evaluation.  However, the evidence does not 
demonstrate that his level of psychiatric impairment more 
closely approximates the criteria contemplated for assignment 
of a 70 percent evaluation.  In this regard, there is no 
indication that his schizophrenic reaction with PTSD is 
manifested by suicidal ideation; obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.

In view of the aforementioned objective findings, the Board 
concludes that the veteran's level of social and occupational 
impairment due to PTSD and bipolar disorder does not warrant 
the assignment of a 70 percent evaluation.  Accordingly, a 
rating in excess of 50 percent for the veteran's 
service-connected psychiatric disorder is not warranted.  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 50 percent for 
schizophrenic reaction with PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


